            Case 2:21-cv-01071-MMB Document 15 Filed 08/20/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   JOHN JAY PRZEPIOSKI and                                   CIVIL ACTION
   GEORGIANNA MARIE PRZEPIOSKI
      v.
                                                             NO. 21-1071
   PRO CUSTOM SOLAR LLC d/b/a
   MOMENTUM SOLAR


                                  ORDER RE MOTION TO DISMISS

           AND NOW, on this 20th day of August, 2021, upon consideration of Defendant Pro

Custom Solar’s Motion to Dismiss (ECF 8), Plaintiffs Georgianna Marie Przepioski and John Jay

Przepioski’s Response (ECF 10), and Defendant’s Reply (ECF 11), for the reasons stated in the

attached Memorandum, it is hereby ORDERED that Defendant’s Motion to Dismiss is DENIED.

Plaintiffs’ Motion for Leave to File a Sur-Reply (ECF 12) is DENIED as moot.




                                                              BY THE COURT:

                                                              /s/ MICHAEL M. BAYLSON


                                                              MICHAEL M. BAYLSON, U.S.D.J.



O:\CIVIL 21\21-1071 Przepioski v. Pro Custom Solar\21-1071 Order Re MTD.docx
